THE THIRTEENTH COURT OF APPEALS

                                     13-21-00145-CV


                         IN THE INTEREST OF S.K.G., CHILD


                                   On Appeal from the
                      24th District Court of Victoria County, Texas
                         Trial Court Cause No. 14-01-75741-A


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed, as modified.

The Court orders the judgment of the trial court AFFIRMED, AS MODIFIED. No costs

are assessed, due to appellant’s inability to pay costs.

       We further order this decision certified below for observance.

October 21, 2021